Case 2:19-cv-14417-RLR Document 8 Entered on FLSD Docket 12/12/2019 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 2:19-cv-14417-ROSENBERG/MAYNARD

BETH WAILES,

        Plaintiff,

v.

PENN CREDIT CORPORATION,

        Defendant.
                                         /

                               ORDER ON NOTICE OF SETTLEMENT

        This cause is before the Court sua sponte. The Court has been informed that the parties
have reached a settlement agreement.         DE 7.    Having been informed that the parties are in
agreement and have resolved all disputes, it is hereby ORDERED AND ADJUDGED:
        1.       This case is STAYED.

        2.       All pending deadlines are TERMINATED.

        3.       All pending motions are DENIED AS MOOT.

        4.       The parties are instructed to file any appropriate pleadings related to the dismissal of
                 this action within thirty (30) days of the date of rendition of this Order.

        5.       Any party may move for the stay imposed by this Order to be lifted or for an
                 extension of time to file appropriate pleadings related to the dismissal of this action.

        6.       The Clerk of Court is instructed to CLOSE THIS CASE FOR STATISTICAL
                 PURPOSES. This closure shall not affect the merits of any party’s claim.

        DONE and ORDERED in Chambers, West Palm Beach, Florida, this 12th day of

December, 2019.

                                                       ____________________________
                                                       ROBIN L. ROSENBERG
Copies furnished to Counsel of Record                  UNITED STATES DISTRICT JUDGE
